          Case: 1:21-cv-04251 Document #: 1 Filed: 08/10/21 Page 1 of 6 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ALVARO MELGAR,                                    )
                                                  )
                        Plaintiff,                )
                                                  )
                 v.                               )     No.
                                                  )
LIFE INSURANCE COMPANY OF                         )
NORTH AMERICA                                     )
                                                  )
                        Defendant.                )

                                           COMPLAINT

          Now comes the Plaintiff, ALVARO MELGAR (“MELGAR” or “Plaintiff”), by his

attorneys, DEBOFSKY SHERMAN CASCIARI REYNOLDS P.C., and complaining against the

Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA (“Defendant” or “LINA”),

states as follows:

                                          JURISDICTION

          1.     Jurisdiction of this Court is based upon the Employee Retirement Income Security

Act of 1974 (“ERISA”), and in particular, ERISA §§ 502(e)(1) and (f) (29 U.S.C. §§ 1132(e)(1)

and (f)). Those provisions give the district court jurisdiction to hear civil actions brought to recover

benefits due under the terms of employee welfare benefit plans, which, in this case, involves a

long-term disability (“LTD”) group insurance policy underwritten and administered by LINA for

the benefit of employees of CDW Corporation.

          2.     This action may be brought before the district court pursuant to 28 U.S.C. § 1331,

which provides subject matter jurisdiction over actions that arise under the laws of the United

States.
       Case: 1:21-cv-04251 Document #: 1 Filed: 08/10/21 Page 2 of 6 PageID #:2




       3.      The ERISA statute provides, at ERISA § 503 (29 U.S.C. § 1133), a mechanism for

administrative or internal appeals of benefit denials and terminations. Those avenues of appeal

have been exhausted.

                                              VENUE

       4.      Venue is proper in the Northern District of Illinois, Eastern Division pursuant to

ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2)) because Plaintiff resides in this District.

       5.      Venue is also proper in the Northern District of Illinois, Eastern Division pursuant

to 28 U.S.C. § 1391 because a substantial part of the events or omissions giving rise to Plaintiff’s

claim occurred within this District.

                                       NATURE OF ACTION

       6.      Plaintiff seeks payment of LTD benefits due under a LTD group policy of insurance,

group policy number FLK-0980160 (“Policy”) (a true and correct copy of the A is attached hereto

and by that reference incorporated herein as “Exhibit A”). The Policy is sponsored by CDW

Corporation and underwritten and administered by LINA to provide monthly insurance benefits to

disabled CDW Corporation employees. This action is brought as a claim for benefits pursuant to

ERISA § 502(a)(1)(B) (29 U.S.C. § 1132(a)(1)(B)). Plaintiff also seeks attorneys’ fees and costs

pursuant to ERISA § 502(g) (29 U.S.C. § 1132(g)).

                                             PARTIES

       7.      At all times relevant hereto, Plaintiff was a resident of Chicago, Cook County,

Illinois; and the events or omissions relevant to Plaintiff’s claim for disability benefits took place

within the Northern District of Illinois.

       8.      At all times relevant hereto, the Policy constituted an “employee welfare benefit

plan” as defined by ERISA § 3(1) (29 U.S.C. § 1002(1)), and incident to his employment with




                                                  2
       Case: 1:21-cv-04251 Document #: 1 Filed: 08/10/21 Page 3 of 6 PageID #:3




CDW Corporation Plaintiff received coverage under the Policy as a “participant” as defined by

ERISA § 3(7) (29 U.S.C. § 1002(7)).

       9.      At all times relevant hereto, LINA was the underwriter and administrator of the

Policy and was doing business within the Northern District of Illinois.

                             RELEVANT POLICY PROVISIONS

       10.     The Policy provides for payment of monthly disability benefits for participants that

meet the following definition of disability:

                                 Definition of Disability/Disabled

       The Employee is considered Disabled if, solely because of Injury or Sickness, he
       or she is:

       1. unable to perform the material duties of his or her Regular Occupation; or

       2. unable to earn 80% or more of his or her Indexed Covered Earnings from
          working in his or her Regular Occupation

       After Disability Benefits have been payable for 24 months, the Employee is
       considered Disabled if, solely due to Injury or Sickness, he or she is:

       1. unable to perform all the material duties of any occupation for which he or she
          is, or may reasonably become, qualified based on education, training or
          experience; or

       2. unable to earn 50% or more of his or her Indexed Covered Earnings.

Ex. A, at 4.

                                   STATEMENT OF FACTS

       11.     Plaintiff was last employed by CDW Corporation as a full-time Level 2 Technician.

       12.     Plaintiff ceased working on January 20, 2018 due to severe, disabling impairment

of his cervical and lumbar spine and chronic headaches.

       13.     Plaintiff has remained unable to return to work in any capacity since he ceased

working on January 20, 2018.



                                                3
        Case: 1:21-cv-04251 Document #: 1 Filed: 08/10/21 Page 4 of 6 PageID #:4




        14.    Shortly after ceasing work, Plaintiff timely submitted a claim for LTD benefits to

LINA.

        15.    On December 13, 2018, LINA approved Plaintiff’s benefit claim and began paying

LTD benefits beginning April 20, 2018 in the amount of $2,113 per month.

        16.    LINA continued to approve and pay Plaintiff’s disability benefit claim throughout

the Policy’s 24-month own occupation period of disability.

        17.    Despite the absence of any material improvement in Plaintiff’s medical condition,

on March 19, 2020, Defendant notified Plaintiff that it determined he no longer qualified for

disability benefits beyond April 20, 2020 and was terminating his LTD benefits on that date.

        18.    On or about September 9, 2020, Plaintiff submitted an appeal of his LTD

termination. Included in support of his appeal were the examination findings and accompanying

restrictions and limitations provided by Dr. Gerald Cicero.

        19.    On June 23, 2021, Defendant notified Plaintiff that it was upholding its prior

termination of his LTD benefits.

        20.    Defendant’s decision was based exclusively on the results of a biased and deficient

file review performed by a physician who never examined Plaintiff. The review was cursory,

overlooked and ignored critical evidence, and were structured to cherry-pick only the evidence

that favored the termination of benefits while ignoring the overwhelming contrary evidence.

        21.    Defendant’s claim appeal process was biased and self-serving and placed financial

considerations ahead of an objective and fair claim evaluation.

        22.    Defendant failed to meet its fiduciary obligations under ERISA to ensure an

accurate claim decision and to apply “higher-than-marketplace quality standards” as required by

the United States Supreme Court in Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 115, 128 S. Ct.




                                                4
       Case: 1:21-cv-04251 Document #: 1 Filed: 08/10/21 Page 5 of 6 PageID #:5




2343, 2350 (2008); and to provide Plaintiff with a “full and fair review” as required by ERISA §

503 (29 U.S.C. § 1133) and 29 C.F.R. § 2560.503-1.

        23.     The evidence submitted to Defendant establishes that Plaintiff has been

continuously unable to return to work since April 20, 2020 and has thus met and continues to meet

the Policy’s definition of disability since that date. Plaintiff is therefore entitled to receive all LTD

benefits due from April 20, 2020 to the present with interest.

        24.     All required pre-litigation appeals seeking the payment of LTD benefits have now

been exhausted and this matter is ripe for judicial review.

                                         RELIEF SOUGHT

        WHEREFORE, Plaintiff prays for the following relief:

        A.      That the Court enter judgment in Plaintiff’s favor and against Defendant, and that the

Court order Defendant to pay all past due LTD benefits to Plaintiff in an amount equal to the

contractual amount of benefits to which he is entitled pursuant to ERISA § 502(a)(1)(B) (29 U.S.C.

§ 1132(a)(1)(B));

        B.      That the Court order Defendant to pay Plaintiff prejudgment interest on all LTD

benefits that have accrued prior to the date of judgment at an appropriate rate pursuant to ERISA §

502(a)(1)(B) (29 U.S.C. § 1132(a)(1)(B)) or ERISA § 502(a)(3) (29 U.S.C. § 1132(a)(3));

        C.      That the Court order Defendant to continue to pay Plaintiff LTD benefits so long as

he continues to meet the Policy’s terms and conditions;

        D.      That the Court award Plaintiff attorneys’ fees and costs pursuant to ERISA § 502(g)

(29 U.S.C. § 1132(g)); and

        E.      That the Court award Plaintiff all other penalties, damages, and equitable relief to

which he may be entitled.




                                                   5
      Case: 1:21-cv-04251 Document #: 1 Filed: 08/10/21 Page 6 of 6 PageID #:6




Dated: August 10, 2021                         Respectfully submitted,

                                               /s/ William Reynolds
                                               William Reynolds
                                               One of the Attorneys for Plaintiff
                                               Alvaro Melgar


William Reynolds
DeBofsky Sherman Casciari Reynolds, P.C.
150 North Wacker Drive, Suite 1925
Chicago, Illinois 60606
Voice: (312) 561-4040
Fax: (312) 929-0309




                                           6
